UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-179 Name of registrant as specified in charter: Central Securities Corporation Address of principal executive offices: 630 Fifth Avenue Suite 820 New York, New York 10111 Name and address of agent for service: Central Securities Corporation, Wilmot H. Kidd, President 630 Fifth Avenue Suite 820 New York, New York 10111 Registrant’s telephone number, including area code: 212-698-2020 Date of fiscal year end: December 31, 2013 Date of reporting period: June 30, 2013 Item 1. Reports to Stockholders. CENTRAL SECURITIES CORPORATION SEMI-ANNUAL REPORT JUNE 30, 2013 CENTRAL SECURITIES CORPORATION (Organized on October 1, 1929 as an investment company, registered as such with the Securities and Exchange Commission under the provisions of the Investment Company Act of 1940.) 25-YEAR HISTORICAL DATA Per Share of Common Stock Source of dividends and distributions Year Total net assets Net asset value Ordinary income* Long-term capital gains* Total dividends and distributions Unrealized appreciation of investments at end of period 1987 $110,629,270 $11.36 $15,056,016 1988 118,930,727 11.77 $.16 $.92 $1.08 25,718,033 1989 129,376,703 12.24 .35 .65 ** 1.00 ** 38,661,339 1990 111,152,013 10.00 .20 .50 ** .70 ** 25,940,819 1991 131,639,511 11.87 .14 .56 ** .70 ** 43,465,583 1992 165,599,864 14.33 .20 .66 .86 70,586,429 1993 218,868,360 17.90 .18 1.42 1.60 111,304,454 1994 226,639,144 17.60 .22 1.39 1.61 109,278,788 1995 292,547,559 21.74 .33 1.60 1.93 162,016,798 1996 356,685,785 25.64 .28 1.37 1.65 214,721,981 1997 434,423,053 29.97 .34 2.08 2.42 273,760,444 1998 476,463,575 31.43 .29 1.65 1.94 301,750,135 1999 590,655,679 35.05 .26 2.34 2.60 394,282,360 2000 596,289,086 32.94 .32 4.03 4.35 363,263,634 2001 539,839,060 28.54 .22 1.58 ** 1.80 ** 304,887,640 2002 361,942,568 18.72 .14 1.11 1.25 119,501,484 2003 478,959,218 24.32 .11 1.29 1.40 229,388,141 2004 529,468,675 26.44 .11 1.21 1.32 271,710,179 2005 573,979,905 27.65 .28 1.72 2.00 302,381,671 2006 617,167,026 30.05 .58 1.64 2.22 351,924,627 2007 644,822,724 30.15 .52 1.88 2.40 356,551,394 2008 397,353,061 17.79 .36 2.10 2.46 94,752,477 2009 504,029,743 22.32 .33 .32 .65 197,256,447 2010 593,524,167 26.06 .46 .44 .90 281,081,168 2011 574,187,941 24.96 .43 .57 1.00 255,654,966 2012 569,465,087 24.53 .51 .43 .94 247,684,116 Six mos. to June 30, 2013*** 613,622,946 26.50 .02 .18 .20 277,906,730 Total dividends and distributions for the period: $7.34 $33.64 $40.98 * Computed on the basis of the Corporation’s status as a “regulated investment company” for Federal income tax purposes. Dividends from ordinary income include short-term capital gains. ** Includes non-taxable returns of capital of $.56 in 1989, $.47 in 1990, $.11 in 1991 and $.55 in 2001. *** Unaudited. The Common Stock is listed on the NYSE MKT under the symbol CET. On June 28, 2013 (the last trading day of the period), the closing market price was $21.09 per share. [ 2 ] To the Stockholders of CENTRAL SECURITIES CORPORATION: Financial statements for the six months ended June 30, 2013 reviewed by our independent registered public accounting firm and other pertinent information are submitted herewith. Comparative net assets are as follows: June 30, (Unaudited) December 31, Net assets $ 613,622,946 $ 569,465,087 Net assets per share of Common Stock 26.50 24.53 Shares of Common Stock outstanding 23,153,852 23,218,307 Comparative operating results are as follows: Six months ended June 30, 2013 (Unaudited) 2012 (Unaudited) Net investment income $ 927,092 $ 3,698,980 Per share of Common Stock .04 * .16 * Net realized gain on sale of investments 18,986,170 3,378,456 Increase (decrease) in net unrealized appreciation of investments 30,222,614 (18,213,002 ) Increase (decrease) in net assets resulting from operations 50,135,876 (11,135,566 ) * Based on the average number of Common shares outstanding during the period. A distribution of $.20 per share of Common Stock was paid on June 25, 2013 to stockholders of record as of June 11, 2013. Stockholders will be sent a notice concerning the taxability of all 2013 distributions early in 2014. During the first six months of 2013, the Corporation purchased 67,455 shares of its Common Stock at an average price of $20.773 per share. The Corporation may from time to time purchase its Common Stock in such amounts and at such prices as the Board of Directors deems advisable in the best interests of stockholders. Purchases may be made on the NYSE MKT or in private transactions directly with stockholders. We are pleased to report that on July 11, 2013, the Corporation entered into an agreement to sell 35,000 shares of The Plymouth Rock Company, Inc. back to Plymouth Rock for $92,750,000. The terms of the agreement provide that the transaction be completed on or before August 30, 2013. The realized gain from this sale will be included with other gains and losses realized by the Corporation during the year in determining the net amount of capital gain distributable in 2013. Following the completion of this transaction and the [ 3 ] planned repurchase by Plymouth Rock of its shares from certain other Plymouth Rock investors, we anticipate that the Corporation will have a 27% ownership interest in Plymouth Rock. Stockholders’ inquiries are welcome. CENTRAL SECURITIES CORPORATION WILMOT H. KIDD , President 630 Fifth Avenue
